Case 2:19-cv-10361-ODW-PLA Document 21 Filed 03/31/20 Page 1 of 5 Page ID #:151




 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   JT LEGAL GROUP, APC, et al.,                     Case No. 2:19-cv-10361-ODW (PLAx)
12                        Plaintiff,
13          v.                                        ORDER GRANTING DEFENDANTS’
                                                      MOTION TO DISMISS [9]
14   KASHANI LAW, P.C. et al.,
15                        Defendants.
16                                      I.    INTRODUCTION
17          On December 19, 2019, Defendants Kashani Law, P.C. and Fernando Vega
18   moved to dismiss all claims against them brought by Plaintiff Akop Jack Ter-saakyan
19   (“Motion”). (See Mot. to Dismiss (“Mot.”), ECF No. 9.) Plaintiffs Ter-saakyan and
20   JT Legal Group, APC (“collectively, “Plaintiffs”) did not oppose the motion. For the
21   reasons that follow, the Court GRANTS Defendants’ Motion.1
22                                      II.    BACKGROUND
23          Akop Jack Ter-Saakyan, an attorney, is the founder and majority owner of JT
24   Legal Group, APC (“JT Legal”). (See Notice of Removal Ex. A (“Compl.”) ¶¶ 5–6,
25   ECF No. 1.)      Payton Kashani, founder of Kashani Law, P.C. (“Kashani Law”),
26
27
     1
28   After carefully considering the papers filed in connection with the motion, the Court deems the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
Case 2:19-cv-10361-ODW-PLA Document 21 Filed 03/31/20 Page 2 of 5 Page ID #:152




 1   employs Fernando Vega and Susan Ibeth Zamora Tinti (“Zamora Tinti”). (Compl.
 2   ¶¶ 16–17.)
 3         JT Legal uses software known as Google Voice (the “Software”) to
 4   communicate with its clients.      (Compl. ¶¶ 24–25.)      These communications are
 5   monitored by case managers and used to develop JT Legal’s prelitigation strategy for
 6   their respective clients. (Compl. ¶ 25.) Moreover, the Software contains privileged
 7   and confidential information, such as the identities of its clients and details regarding
 8   their cases. (Compl. ¶ 26.) Each case manager accesses the Software using a unique
 9   username and password, which is changed immediately once the case manager’s
10   employment ends. (Compl. ¶¶ 33–34.)
11         Vega worked for JT Legal from January 21 to September 11, 2019, and during
12   his role as a case manager he had access to the Software. (Compl. ¶ 7.) Similarly,
13   Zamora Tinti worked for JT Legal from February 11 to November 15, 2019, and
14   during her time as a case manager she had access to the Software. (Compl. ¶ 11.)
15   Plaintiffs allege that when Vega’s employment ended, before JT Legal could change
16   Vega’s password, Vega changed it himself, granting him continued access to
17   information contained on the Software. (Compl. ¶ 38.) Plaintiffs further allege that
18   Vega “downloaded confidential, proprietary client information after his employment
19   terminated and without authorization.” (Compl. ¶ 39.) Zamora Tinti was terminated
20   on November 15, 2019. (Compl. ¶ 11.)
21         Vega and Zamora Tinti are presently case managers for Kashani Law. (Compl.
22   ¶¶ 9, 13.) Plaintiffs allege that Vega is using the data from the Software to solicit JT
23   Legal’s clients for Kashani Law, resulting in the loss of clients. (Compl. ¶¶ 39–40.)
24   Plaintiffs further allege that Zamora Tinti and Kashani “conspired with and aided and
25   abetted” Vega in misappropriating JT Legal’s privileged information.            (Compl.
26   ¶¶ 13, 16.)
27         On December 3, 2019, Plaintiffs initiated this action against Defendants
28   Kashani, Vega, Zamora Tinti, and Kashani Law. (See Compl.) Plaintiffs assert six




                                                 2
Case 2:19-cv-10361-ODW-PLA Document 21 Filed 03/31/20 Page 3 of 5 Page ID #:153




 1   claims against all defendants: (1) misappropriation of trade secrets; (2) unfair
 2   competition; (3) intentional interference with prospective economic advantage;
 3   (4) intentional interference with contractual relations; (5) trespass against chattels; and
 4   (6) violation of the Stored Communications Act. (Compl. at 10–17.2)
 5          On December 19, 2019, Defendants Kashani Law and Fernando Vega
 6   (“Defendants”) moved to dismiss all claims brought by Plaintiff Akop Jack Ter-
 7   saakyan on the grounds that Ter-saakyan improperly brings shareholder derivative
 8   claims in an individual capacity. (See Mot. 1.) Plaintiffs did not oppose and the Court
 9   took the motion under submission.
10          Subsequently, on January 22, 2020, Defendants Zamora Tinti and Kashani
11   moved to dismiss Plaintiffs’ claims for failure to state a claim. (Mot. to Dismiss
12   (“Second MTD”), ECF No. 13.) Plaintiffs opposed this motion and Defendants filed a
13   reply. (See Opp’n to Second MTD, ECF No. 18; Reply in Supp. of Second MTD,
14   ECF No. 19.)
15       III.   PLAINTIFF’S FAILURE TO OPPOSE WARRANTS DISMISSAL
16          Defendants Kashani Law and Fernando Vega noticed a hearing for the instant
17   Motion on January 27, 2020. (See Mot.) Thus, pursuant to Local Rule 7-9, Plaintiffs’
18   opposition was due no later than January 6, 2020. See C.D. Cal. L.R. 7-9 (requiring
19   oppositions to be filed no later than twenty-one days before the motion hearing). To
20   date, Plaintiffs’ have not opposed this Motion. Furthermore, Plaintiffs’ opposition to
21   Defendant Kashani’s and Zamora Tinti’s subsequent motion to dismiss does not
22   address the instant Motion and, therefore, cannot be construed as an attempt to oppose
23   this Motion. (See Opp’n to Second MTD.)
24          Central District of California Local Rule 7-12 provides that “[t]he failure to file
25   [a responsive document], or the failure to file it within the deadline, may be deemed
26   consent to the granting or denial of the motion.” C.D. Cal. L.R. 7-12; Ghazali v.
27
     2
28    Plaintiffs’ causes of action pleaded in their complaint do not match the complaint’s caption. The
     Court lists the causes of action as pleaded.



                                                     3
Case 2:19-cv-10361-ODW-PLA Document 21 Filed 03/31/20 Page 4 of 5 Page ID #:154




 1   Moran, 46 F.3d 52, 53 (9th Cir. 1995) (affirming dismissal on the basis of unopposed
 2   motion pursuant to local rule).
 3         Defendants move to dismiss all claims by Plaintiff Ter-Saakyan. (See Mot.)
 4   Prior to dismissing a Plaintiff’s action pursuant to a local rule, courts must weigh:
 5   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 6   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
 7   favoring disposition of cases o[n] their merits; and (5) the availability of less drastic
 8   sanctions.” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421,
 9   1423 (9th Cir. 1986)).      “Explicit findings with respect to these factors are not
10   required.”   Ismail v. Cty. of Orange, SACV 10-00901 VBF (AJW), 2012 WL
11   12964893, at *1 (C.D. Cal. Nov. 7, 2012) (citing Henderson, 779 F.2d at 1424;
12   accord, Malone v. U.S. Postal Serv., 833 F.2d 128, 129 (9th Cir. 1987), cert. denied,
13   488 U.S. 819 (1988)). In Ghazali, the Ninth Circuit found these factors satisfied
14   where the plaintiff received notice of the motion, had “ample opportunity to respond,”
15   yet failed to do so. See Ghazali, 46 F.3d at 54.
16         Here, Plaintiffs received notice of the motion and had ample opportunity to
17   respond; however, Plaintiffs failed to oppose or otherwise respond. Plaintiffs are
18   represented by counsel in this matter and their attorney is a registered CM/ECF user
19   who receives notice of electronic filings in this action. Further, parties met and
20   conferred regarding Defendants’ perceived deficiencies in the complaint.             Thus,
21   Plaintiffs had notice of the Motion. In contrast to the instant Motion, Plaintiffs
22   opposed Defendant Kashani’s and Zamora Tinti’s motion to dismiss. (Opp’n to
23   Second MTD.) In that opposition, Plaintiffs acknowledge that Defendants met and
24   conferred with them regarding the instant Motion, but offer no excuse for failing to
25   oppose. (Opp’n to Second MTD 1–2.) As such, the Court construes Plaintiffs’ failure
26   to respond to Defendants’ Motion as consent to the Court granting it.
27
28




                                                  4
Case 2:19-cv-10361-ODW-PLA Document 21 Filed 03/31/20 Page 5 of 5 Page ID #:155




 1                               IV.    CONCLUSION
 2        Accordingly, pursuant to Local Rule 7-12 and Ghazali, the Court GRANTS
 3   Defendants’ Motion. (ECF No. 9.)
 4
 5        IT IS SO ORDERED.
 6
 7        March 31, 2020
 8
 9                             ____________________________________
10                                      OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           5
